FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30004

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00084-BMM

 v.
                                                 MEMORANDUM*
ROBERT JAMES SCHEAFFER, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Robert James Scheaffer, Jr., appeals from the district court’s judgment and

challenges a special condition of supervised release imposed following his guilty-

plea conviction for sexual abuse of a minor, in violation of 18 U.S.C. §§ 1153(a)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Scheaffer’s request for oral
argument is denied.
and 2243(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and

remand.

      Scheaffer challenges the district court’s imposition of Special Condition 10,

which prohibits him from associating with minors in several ways. As the

government concedes, the portion of the condition prohibiting Scheaffer from

dating or socializing with any person he knows to have minor children is

overbroad. See United States v. Wolf Child, 699 F.3d 1082, 1100-02 (9th Cir.

2012). We, therefore, vacate the condition and remand for the district court to

consider whether to impose a similar but more narrowly drawn condition. See id.

at 1103. In light of this disposition, we do not reach Scheaffer’s challenge to the

other portions of the special condition. Schaeffer may raise those arguments on

remand if the district court elects to impose a similar condition.

      VACATED and REMANDED.




                                           2                                   14-30004